Name: 2014/639/EU: European Council Decision of 30 August 2014 appointing the High Representative of the Union for Foreign Affairs and Security Policy
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2014-09-02

 2.9.2014 EN Official Journal of the European Union L 262/6 EUROPEAN COUNCIL DECISION of 30 August 2014 appointing the High Representative of the Union for Foreign Affairs and Security Policy (2014/639/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, and in particular Article 18(1) thereof, Whereas: (1) European Council Decision 2009/950/EU, taken with the agreement of the President of the Commission (1), of 4 December 2009, appointed the High Representative of the Union for Foreign Affairs and Security Policy until 31 October 2014. (2) In accordance with Article 17(7), third subparagraph, of the Treaty on European Union, the President, the High Representative of the Union for Foreign Affairs and Security Policy and the other members of the Commission are subject as a body to a vote of consent by the European Parliament. (3) The High Representative of the Union for Foreign Affairs and Security Policy should be appointed for the period from the end of the current term of office of the Commission until 31 October 2019. (4) The President-elect has agreed to the appointment of the High Representative of the Union for Foreign Affairs and Security Policy, HAS ADOPTED THIS DECISION: Article 1 Ms Federica MOGHERINI is hereby appointed High Representative of the Union for Foreign Affairs and Security Policy for the period from the end of the current term of office of the Commission until 31 October 2019. Article 2 This Decision shall be notified to Ms Federica MOGHERINI by the President of the European Council. It shall take effect on the day of its notification. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 30 August 2014. For the European Council The President H. VAN ROMPUY (1) OJ L 328, 15.12.2009, p. 69.